Exhibit 4 JOINT FILING AGREEMENT The undersigned parties hereby agree that this Amendment No. 6 to Schedule 13D filed herewith relating to the ordinary shares, par value NIS 0.10 per share, of Lumenis Ltd. is being filed jointly with the Securities and Exchange Commission pursuant to Rule 13d-1(k) on behalf of each such person. Date: February 12, 2014 XT HI-TECH INVESTMENTS (1992) LTD. By: /s/ Yoav Doppelt Name: Yoav Doppelt XT HOLDINGS LTD. By: /s/ Yossi Rosen Name: Yossi Rosen Title: President LYNAV HOLDINGS LTD. By: /s/ Yossi Rosen Name: Yossi Rosen Title: Director
